IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF K.E.S., A MINOR       : No. 199 MAL 2016
                                         :
IN INTEREST OF: K.E.S., A MINOR          : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
PETITION OF: A.M.S., MOTHER              :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.